DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2010/0195387 A1).
Regarding claim 8, Park teaches a programming method of at least one memory cell among a plurality of memory cells of a memory device, the programming method comprising: 
determining an operating mode of the memory device (Fig. 9, memory device will determine the operation mode);
determining whether a selected memory cell exists among the plurality of memory cells (based on the address, the memory device will determine if the memory cell exist among the memory cells and access the correct memory cell); 
supplying a bitline voltage higher than a ground voltage and lower than a power supply voltage to a bitline connected to the plurality of memory cells when a selected memory cell is one of the memory cells and the operating mode is a first mode (Fig. 9 and ¶0063); and
supplying a predetermined bitline voltage to a bitline connected to the plurality of memory cells when a selected memory cell is one of the memory cells and the operating mode is a second mode (¶0064).
Regarding claim 9, Park further teaches the programming method of claim 8, wherein a level of the bitline voltage is determined based on a bitline address assigned to the bitline when the operating mode is the first mode (Fig. 4 and Fig. 9, based on the address provided to the memory device, the memory device will determine which memory cell is selected and provide the program voltage and which cells are not selected and provide the inhibit voltage).
Regarding claim 13, Park further teaches the programming method of claim 8, wherein a ground voltage to the bitline connected to the plurality of memory cells when a selected memory cell is one of the memory cells and the operating mode is the second mode (¶0059).
Regarding claim 14, Park further teaches the programming method of claim 8, wherein a power supply voltage is supplied to the bitline connected to the plurality of memory cells irrespective of the operating mode when there is no selected memory cell among the plurality of memory cells (¶0059, Inhibit bit lines).

Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation:
With regards to claim 1, one or more channel structures penetrating through the stacked structure, wherein the channel structures are disposed on an epitaxial layer connected to the substrate; and a wordline cut region dividing the stacked structure into a plurality of regions, wherein the gate electrode layers comprise a ground select line, a string select line, and a plurality of wordlines disposed between the ground select line and the string select line, the wordlines and the channel structures adjacent to the wordlines provide memory cells, and a thickness of each of the wordlines decreases and a bitline voltage input to a bitline connected to the memory cells decreases as a distance from the wordline cut region increases.
With regards to claim 10, wherein a level of the bitline voltage is determined based on a distance between a memory cell string connected to the bitline and a wordline cut region when the operating mode is the first mode.
With regards to claim 11, wherein a level of the bitline voltage is determined based on a thickness of a gate insulating layer of the channel connected to the bitline when the operating mode is the first mode.
With regards to claim 12, wherein a level of the bitline voltage is determined based on a thickness of a wordline connected to the selected memory cell when the operating mode is the first mode.
With regards to claim 15, a wordline cut region penetrating through the stacked structure, wherein the wordline cut region is disposed between the channel structures, and dividing the gate electrode layers and insulating layers into a plurality of regions, wherein each of the channel structures comprises a channel layer and a gate insulating layer, the gate electrode layers comprise a ground select line, a string select line, and a  plurality of wordlines disposed between the ground select line and the string select line, the wordlines and channel structures adjacent to the wordlines provide memory cells, and a thickness of the gate insulating layers increases and a bitline voltage input to a bitline connected to the memory cells decreases as a distance from the wordline cut region increases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824